June 2, 2011 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Cash Management Funds Registration Statement File Nos. and CIK Nos. Dreyfus Cash Management 811-4175; 2-94930; CIK: 759667 Dreyfus Cash Management Plus, Inc. 811-5295; 33-16693; CIK: 820482 Dreyfus Government Cash Management Funds 811-3964; 2-89359; CIK: 740766 Dreyfus Municipal Cash Management Plus 811-6172; 33-36821; CIK: 867955 Dreyfus New York Municipal Cash Management 811-6395; 33-42431; CIK: 878734 Dreyfus Tax Exempt Cash Management Funds 811-3954; 2-89275; CIK: 740123 Dreyfus Treasury & Agency Cash Management 811-4723; 33-6851: CIK: 796251 Dreyfus Treasury Prime Cash Management 811-5718; 33-25941; CIK: 843781 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and combined Statement of Additional Information for Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management Funds, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management Funds, Dreyfus Treasury & Agency Cash Management, and Dreyfus Treasury Prime Cash Management, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendments, Post Effective Amendment Numbers 41, 37, 43, 33, 29, 49, 37, and 36, respectively, to the Registration Statements, electronically filed with the Securities and Exchange Commission on May 26, 2011. . Please address any comments or questions to the attention of the undersigned at (212) 922-6817. Very truly yours, /s/ Yaroslava Kouskovskaya Yaroslava Kouskovskaya TD/ Enclosure
